DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1-3, 8, 9, 11, 14 and 16-18, the claims recite the limitation of “a designated” movement, velocity or time, however it is unclear as to what is meant by “designated” or how such a value would be designated. For the purposes of examination the term will be interpreted to mean predetermined. 
Regarding claims 1-3, 5, 6, 8, 9, and 11-20, the claims all recite the limitations relating to “identify” or “identifying a value. It is unclear as to what is considered identifying, for example if the identifying is merely detecting a movement or if it involves outputting a specific value corresponding to the movement or azimuth information to further characterize it.
Regarding claims 4, 10, 13-15 and 20, it is unclear as to what is meant by the limitations of “provide content” which is present in each of the claims. There is no indication as to what the content comprises or how or to where the content is provided.
Regarding claim 14, the claim recites the limitations of “in response to identifying that the move path is maintained during a designated time” and “in response to identifying that the move path is changed during a designated time.” Both of these limitations seem to imply that a step of identifying has occurred, however there has been no indication that this is the case and it is therefore unclear as to how the response would occur.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7, 10, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. US Patent 5,657,232 (hereinafter referred to as Ishikawa).
Regarding claim 1, Ishikawa discloses an electronic device comprising a satellite positioning circuit (GPS receiver 11, fig. 1 and column 6), a sensor for sensing an azimuth of the electronic device (gyro 14, column 6, lines 40-41) and a processor configured to identify a movement of the electronic device by using a plurality of location information received through the satellite positioning circuit (abstract and column 7, lines 33-37), identify first azimuth information (column 12, lines 1-5) corresponding to movement of the electronic device, based at least on determining that the movement of the electronic device corresponds to a designated movement (column 12, lines 39-47) and calibrate second azimuth information obtained using the at least one sensor based on at least the first azimuth as claimed (column 12, lines 4-8 discloses a calibration or correction of the azimuth angle).
Regarding claim 2, column 12 line 39 compares the velocity of the electronic device is greater than a designated velocity (V1min).
Regarding claim 3, the velocity of the system is identified based on a frequency that is used through the satellite positioning circuit (column 11, lines 1-10).
Regarding claim 4, the processor of Ishikawa would provide content based on the calibrated second azimuth information as claimed.
claim 5, when the electronic device is stationary, the processor would identify that the device is in a fixed state as claimed. 
Regarding claim 7, the at least one sensor of Ishikawa is a gyroscope as claimed (abstract).
Regarding claim 10, the processor of Ishikawa would provide content corresponding to the second azimuth information as claimed.

Regarding claim 11, Ishikawa discloses an electronic device comprising a satellite positioning circuit (GPS receiver 11, fig. 1 and column 6), a sensor for sensing an azimuth of the electronic device (gyro 14, column 6, lines 40-41) and a processor configured to identify a movement of the electronic device by using a plurality of location information received through the satellite positioning circuit (abstract and column 7, lines 33-37), identify first azimuth information (column 12, lines 1-5) corresponding to movement of the electronic device, based at least on determining that the movement of the electronic device corresponds to a designated movement (column 12, lines 39-47) and calibrate the at least one sensor based on the first azimuth information (column 12, lines 4-8 discloses a calibration or correction of the azimuth angle and therefore the sensor as well).
Regarding claim 13, Ishikawa identifies a second azimuth information which is obtained using the calibrated at least one sensor in a state in which the at least one sensor is calibrated and provides content corresponding to second azimuth information as claimed. 

claim 16, Ishikawa discloses a method of an electronic device comprising identifying a movement of the electronic device by using a plurality of location information received through the satellite positioning circuit (abstract and column 7, lines 33-37), identifying first azimuth information (column 12, lines 1-5) corresponding to movement of the electronic device, based at least on determining that the movement of the electronic device corresponds to a designated movement (column 12, lines 39-47) and calibrating the at least one sensor based on the first azimuth information (column 12, lines 4-8 discloses a calibration or correction of the azimuth angle and therefore the sensor as well).

Regarding claim 17, column 12 line 39 compares the velocity of the electronic device is greater than a designated velocity (V1min).
Regarding claim 18, the velocity of the system is identified based on a frequency that is used through the satellite positioning circuit (column 11, lines 1-10).
Regarding claim 20, Ishikawa identifies the second azimuth information in a state in which the at least one sensor is calibrated (since a calibration step has previously occurred) and the processor of Ishikawa would provide content corresponding to the second azimuth information as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa.
Regarding claims 6, 8, 9 and 12, Ishikawa discloses obtaining a plurality of vectors (column 3 lines 1-15) which are based on the location information from the satellite positioning circuit. Ishikawa does not explicitly disclose identifying the first azimuth information based on a mean or dispersion of the plurality of vectors as claimed or identifying the movement as rectilinear or curvilinear motion. Since the processor of Ishikawa is capable of operating in the claimed manner, it would have been obvious to one of ordinary skill in the art at the time of filing to have manipulated the data in any manner desired such as taking a mean or identifying a movement in order to better interpret the movement data of the system since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12, Ishikawa discloses obtaining a plurality of vectors (column 3 lines 1-15) which are based on the location information from the satellite positioning circuit. Ishikawa does not explicitly disclose identifying the first azimuth information based on a mean or dispersion of the plurality of vectors as claimed. Since the processor of Ishikawa is capable of operating in the claimed manner, it would have been obvious to one of ordinary skill in the art at the time of filing to have manipulated the data in any manner desired such as taking a mean or identifying a movement in order to better interpret the movement data of the system since it has been held that a Ex parte Masham, 2 USPQ2d 1647 (1987).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Ignagni US Patent 5,617,317 (hereinafter referred to as Ignagni).
Regarding claim 19, Ishikawa teaches the claimed invention including obtaining a plurality of vectors (over time) but does not explicitly disclose identifying the first azimuth information based on a mean or dispersion of plurality of vectors as claimed. Ignagni teaches a method of operating a positioning system in which a satellite positioning circuit uses an average or mean of multiple antenna readings to determine the position thereof (column 7 lines 37-49). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ignagni with those of Ishikawa to have used the average of multiple GPS readings to identify the first azimuth information in order to increase the accuracy of the positioning data.


Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861